United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.K., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-905
Issued: October 21, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On February 2, 2009 appellant filed a timely appeal from a December 18, 2008 nonmerit
decision of the Office of Workers’ Compensation Programs’ Branch of Hearings and Review
denying her hearing request. As over a year has passed since the most recent merit decision in
this case dated December 21, 2007, and the filing of this appeal dated February 20, 2009,
pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this
claim.
ISSUE
The issue is whether the Office hearing representative properly denied appellant’s
hearing request as untimely.

FACTUAL HISTORY
On September 18, 2007 appellant, a 49-year-old nurse, filed a traumatic injury claim
(Form CA-1) for “pulled” left arm she alleged that occurred on August 18, 2007. She attributed
her arm condition to her patient care duties which included repositioning patients on beds.
By decision dated December 21, 2007, the Office denied appellant’s claim.
On November 6, 2008 appellant requested an oral hearing.
By decision dated December 18, 2008, the Office’s Branch of Hearings and Review
denied appellant’s request.1 It determined that appellant’s request was untimely because it was
not made within 30 days of the December 21, 2007 decision. The Office further exercised its
discretion and determined that the relevant issue could be addressed by requesting
reconsideration and submitting additional evidence.
LEGAL PRECEDENT
Section 8124(b)(1) of the Federal Employees’ Compensation Act provides that, before
review under section 8128(a) of this title, a claimant for compensation not satisfied with a
decision of the Secretary is entitled, on request made within 30 days after the date of the issuance
of the decision, to a hearing on his claim before a representative of the Secretary.2 Section
10.615 of the federal regulations implementing this section of the Act provides that a claimant
shall be afforded a choice of an oral hearing or a review of the written record.3 The Office’s
regulations provide that the request must be sent within 30 days of the date of the decision for
which a hearing is sought and also that the claimant must not have previously submitted a
reconsideration request (whether or not it was granted) on the same decision.4
The Board has held that the Office, in its broad discretionary authority in the
administration of the Act,5 has the power to hold hearings in certain circumstances where no
legal provision was made for such hearings and that the Office must exercise this discretionary
authority in deciding whether to grant a hearing.6 The Office’s procedures, which require the

1

Appellant requested reconsideration on January 27, 2008. The record reflects that no decision has been issued
on this request and, therefore, her January 27, 2008 reconsideration request remains outstanding.
2

5 U.S.C. § 8124(b)(1).

3

20 C.F.R. § 10.615.

4

Id. at § 10.616(a).

5

5 U.S.C. §§ 8101-8193.

6

Marilyn F. Wilson, 52 ECAB 347 (2001).

2

Office to exercise its discretion to grant or deny a hearing when the request is untimely or made
after reconsideration, are a proper interpretation of Board precedent.7
ANALYSIS
Appellant’s request for an oral hearing before the Branch of Hearings and Review was
dated November 6, 2008, more than 30 days after the Office’s December 21, 2007 decision.
Accordingly, her request for an oral hearing was not timely and she was not entitled to a hearing
as a matter of right. The Branch of Hearings and Review exercised its discretion in denying
appellant’s request for an oral hearing by finding that she could request reconsideration and
submit evidence not previously considered to establish that her claim was filed in a timely
manner.
The Branch of Hearings and Review properly exercised its discretion in determining
whether to grant appellant’s hearing request and noted that it had reviewed her claim and found
that the issues involved in her claim could be addressed through submitting additional evidence
and requesting reconsideration or by appeal to the Board. Thus, the Board finds that the Branch
of Hearings and Review did not abuse its discretionary authority in denying appellant’s untimely
request for a hearing.
CONCLUSION
The Board finds that the Branch of Hearings and Review properly denied appellant’s
request for an oral hearing as untimely filed.

7

Teresa M. Valle, 57 ECAB 542 (2006). See Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and
Reviews of the Written Record, Chapter 2.1601.4(b)(3) (October 1992).

3

ORDER
IT IS HEREBY ORDERED THAT the December 18, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 21, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

